FERGUSON, Judge
(concurring in the result) :
I concur in the result.
As we have many times noted, voluntary intoxication may be a defense to an offense involving either specific intent or knowledge as an element. As we have long held, however, unpremeditated murder, though it involves the specific intent to kill or inflict grievous bodily harm, stands by itself in this area, and voluntary intoxication not amounting to legal insanity is not a defense thereto. United States v Roman, 1 USCMA 244, 2 CMR 150; United States v Craig, 2 USCMA 650, 10 CMR 148; United States v Stokes, 6 USCMA 65, 19 CMR 191; *444United States v Morphis, 7 USCMA 748, 23 CMR 212.
Accordingly, while I disagree with some of the language of the principal opinion, I concur in its ultimáte holding that voluntary drunkenness is not a defense to unpremeditated murder.